           Case 1:07-cr-00971-LTS Document 486 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 07-CR-971-LTS

CHRISTOPHER COKE,
                                                                      ORDER
                 Defendant.

-------------------------------------------------------x


                 The Court has received a letter entitled “Notice of Appeal” from Mr. Coke

indicating that he appeals this Court’s order denying his motion for compassionate release. The

Court entered its memorandum order and accompanying form order denying Mr. Coke’s motion

for compassionate release on April 22, 2021. (See docket entry nos. 480, 481.) Because of an

omission, which the Court regrets, a copy of the memorandum order was not mailed to Mr. Coke

until July 16, 2021. Therefore, the Court hereby withdraws the orders entered on April 22, 2021

at docket entries 480 and 481 and directs the Clerk of Court to terminate them and reinstate the

motion. The Court, having sua sponte reconsidered the arguments and record on the motion in

light of the passage of additional time, has determined again to deny the motion and has entered

new orders, dated contemporaneously herewith, denying the motion. The Notice of Appeal filed

at docket entry no. 485 will be deemed directed to the orders entered today.




COKE - REINSTATE & DENY MTN COMP REL.DOCX                  VERSION AUGUST 5, 2021                  1
             Case 1:07-cr-00971-LTS Document 486 Filed 08/05/21 Page 2 of 2




        Chambers will mail a copy of this order, along with copies of the reimposed orders to

Plaintiff.

        SO ORDERED.

Dated: New York, New York
       August 5, 2021

                                                            ___/s/ Laura Taylor Swain______
                                                            LAURA TAYLOR SWAIN
                                                            Chief United States District Judge
Copy Mailed to:        Christopher Coke
                       Inmate # 02257-748
                       FCI Fort Dix
                       P.O. Box. 2000
                       Joint Base MDL, N.J. 08640




COKE - REINSTATE & DENY MTN COMP REL.DOCX       VERSION AUGUST 5, 2021                           2
